Title: From George Washington to William Greene, 18 July 1778
From: Washington, George
To: Greene, William


          
            sir.
            Haverstraw [N.Y.] Head Quarters 18th July 1778
          
          I have the pleasure to congratulate you on the arrival of a French fleet at Sandy Hook
            under the command of Admiral Count d’Estaing for the purpose of co-operation with the
            American forces.
          Accounts from New-york speak of a Cork fleet which is hourly expected and for whose
            safety the enemy are extremely alarmed. It is probable that this fleet, as well as other
            vessels, to avoid the Count d’Estaign’s will be directed to take its course thro’ the
            sound. If this should be the case, it might answer the most valuable intentions, were
            the Eastern States to collect, immediately, all their frigates and privateers, to
            rendévous at some convenient place for interrupting their passage that way. Could the
            whole or any considerable part of this fleet be taken or destroyed it would be a fatal
            blow to the British army which it is supposed at this time have but a small stock of
            provisions on hand. I would therefore beg leave to recommend and urge the matter to your
            particular consideration, as a thing of the utmost importance to our cause at this
            critical conjuncture, from the proper execution of which we may derive the most solid
            advantages. I am Sir with all due respect your most obedient and very hble servt
          
            Go: Washington
          
        